Citation Nr: 1044073	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09 07 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel




INTRODUCTION

The Veteran had active duty from September 1970 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

The evidence of record shows that the Veteran's bilateral hearing 
loss is not etiologically due to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
are not met.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

History and Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §1110; 38 C.F.R. §3.303(a).  If a condition 
noted during service is not shown to be chronic, a showing of 
continuity of symptomatology after service will generally be 
necessary to establish a service connection.  In addition, 
service connection may be granted for an organic disease of the 
nervous system, such as sensorineural hearing loss, when it is 
manifested to a compensable degree within one year after 
discharge from service.  38 U.S.C.A. §§1101, 1112, 1113; 
38 C.F.R. §§3.307, 3.309.

Service connection may be also granted for a disability shown 
after service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 C.F.R. 
§3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current disability; (2) 
medical or lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical or competent 
lay evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types and circumstances of service, as evidenced 
by the service records, the official history of each organization 
in which he served, the military records, and all pertinent 
medical and lay evidence.  38 C.F.R. §3.303(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Bilateral hearing loss

The Veteran's service treatment records show normal hearing 
levels during service.  His July 1970 induction Report of Medical 
History shows 5 decibels at 500 Hertz, -5 decibels at 1000 Hertz, 
0 decibels at 2000 Hertz, 5 decibels at 3000 Hertz and 25 
decibels at 4000 Hertz in the right ear; and 5 decibels at 500 
Hertz, -5 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 5 
decibels at 3000 Hertz and 10 decibels at 4000 Hertz in the left 
ear.  The February 1972 separation Report of Medical History 
shows 20 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 5 
decibels at 2000 Hertz, no entry at 3000 Hertz and 10 decibels at 
4000 Hertz in the right ear; and 10 decibels at 500 Hertz, 5 
decibels at 1000 Hertz, 15 decibels at 2000 hertz, no entry at 
3000 Hertz and 10 decibels at 4000 Hertz in the left ear.  
Although the Veteran's hearing acuity appears to have slightly 
decreased during service, the Board notes that the Veteran's 
hearing remained within normal hearing ranges for VA purposes at 
service separation.  See 38 C.F.R. §3.385 (for VA purposes, 
impaired hearing exists when the auditory threshold in any of the 
frequencies from 500 to 4000 Hertz is 40 decibels or greater, or 
when the auditory threshold for at least three frequencies are 26 
decibels or greater or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent).

The Veteran stated in a February 2008 VA Audiometric Examination 
Report (2008 Audiometric Report) that during his service in Camp 
Rivers, Germany from 1970 to 1972, he was in the artillery and 
was exposed to noise from 8-inch Howitzers and machine gun fire.  
After his service, the Veteran engaged in farming.  In the 2008 
Audiometric Report, the Veteran denied any recent ear pathology, 
treatment, associated medical conditions or vertigo, but did 
report a family history of hearing loss, stating that his 90-
year-old mother has some trouble hearing.

The 2008 Audiometric Report showed that the Veteran displayed an 
auditory threshold of 15 decibels at 500 Hertz, 15 decibels at 
1000 Hertz, 20 decibels at 2000 Hertz, 50 decibels at 3000 Hertz 
and 85 decibels at 4000 Hertz in the right ear.  In the left ear, 
the Veteran displayed an auditory threshold of 10 decibels at 500 
Hertz, 10 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 30 
decibels at 3000 Hertz and 55 decibels at 4000 Hertz.  Average 
hearing loss for the right ear was 42.5 decibels and the Veteran 
scored a 96 percent on his speech recognition score.  The average 
hearing loss for the left ear was 30 decibels and the Veteran 
scored a 96 percent on his speech recognition score.  The 
examiner noted in the 2008 Audiometric Report that the pure tone 
audiometry revealed normal hearing sensitivity from 250 to 2000 
Hertz, sloping to moderate to profound sensorineural hearing loss 
in the right ear and mild to moderately severe sensorineural 
hearing loss in the left ear.

Based on the medical history in addition to the results of the 
2008 Audiometric Report, the examiner concluded that the 
Veteran's hearing loss was not related to exposure to military 
noise.  The examiner reasoned that exposure to either impulse 
sounds or continuous exposure can cause a temporary threshold 
shift and this disappears within 16 to 48 hours after exposure to 
loud noise.  If the hearing does not recover completely from a 
temporary threshold shift, a permanent loss of hearing exists.  
Since the damage is done when exposed to the noise, a normal 
audiogram subsequent to the noise exposure would verify that the 
hearing had recovered without permanent hearing loss.  Because 
the Veteran's audiogram was normal on separation from service, 
the examiner concluded in the 2008 Audiometric Report that it is 
not likely that the Veteran's hearing loss was a direct result of 
in-service military noise exposure.
  
As stated above, in order to establish service connection for a 
claimed disorder, there must be (1) evidence of a current 
disability; (2) medical or lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
or competent lay evidence of a nexus between the claimed in-
service disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The Board finds, based on 
the 2008 Audiometric Report results, that the Veteran has a 
current diagnosis of bilateral hearing loss within VA standards, 
thus meeting the first element necessary to establish service 
connection.

With respect to the second required element, namely, the 
existence of an in-service incurrence of a disease or injury, the 
Board notes the service treatment records reveal the Veteran's 
hearing to be normal before and after his military service.  
However, the Veteran is competent to testify to his in-service 
exposure to noise from 8-inch Howitzer and other machine gun 
fire.  Therefore, the Board finds the Veteran's contentions 
credible and it is reasonable to conclude that the Veteran was 
exposed to noise from machine gun fire during his military 
service.

With respect to the third required element, a medical nexus 
between the current diagnosis and the in-service occurrence, the 
Board finds that a medical nexus does not exist.  The Veteran 
claims that his bilateral hearing loss is caused by 8-inch 
Howitzer and other machine gun noise he was exposed to during his 
military service.  While the Veteran is competent to describe a 
sense of decreased hearing, he is not competent to provide 
testimony regarding the etiology of the Veteran's hearing loss 
according to VA standards.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (lay evidence is competent when a 
layperson is competent to identify a medical condition, when a 
layperson is reporting a contemporaneous medical diagnosis, or 
when lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional) (citing Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  See also 
Jandreau, 492 F.3d at n. 4 (a layperson may be competent to 
identify a condition where the condition is simple, like a broken 
leg, but not if the condition is, for example, a type of cancer).  
The etiology of a hearing loss disability is not a simple 
identification that a layperson is competent to make.  Therefore, 
the Veteran is not competent to provide his opinion on the 
etiology of his bilateral hearing loss disability.  

The Veteran's February 1972 separation examination report shows 
normal hearing according to VA standards during service.  In the 
2008 Audiometric Report, the VA examiner opined that the 
Veteran's current hearing loss disability was not connected to 
his military service.  Furthermore, the Veteran's diagnosis of 
bilateral hearing loss within VA standards did not occur until 
2008, more than 30 years after he left military service.

The U.S. Court of Appeals for Veterans Claims has indicated that 
the absence of clinical evidence showing symptoms or pathology of 
a disability for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming the Board where it found that Veteran failed to 
account for the lengthy time period after service for which there 
was no clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  Therefore, 
given all of the above, the Board finds that while the Veteran 
has provided sufficient evidence of a current disability and in-
service incurrence or aggravation of a disease or injury, the 
evidence fails to show the existence of a medical nexus between 
the claimed in-service disease or injury and the current 
disability.  Thus, service connection for bilateral hearing loss 
is denied.

In reaching this conclusion, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable in 
this case because the preponderance of the evidence is against 
the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§5107(b).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found in part at 38 U.S.C.A. §§5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §3.159 (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. §5103(a); 38 C.F.R. §3.159(b).  The elements of 
proper notice include informing the claimant of any information 
and evidence not of record: (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. §3.159 (b)(1).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
notice requirements of 38 U.S.C. §5103(a) and 38 C.F.R. §3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has met its duty to notify the Veteran concerning his claim.  
In this case, the Veteran was notified of the types of 
information and evidence necessary to substantiate the claim for 
service connection, as well as the division of responsibility 
between the Veteran and VA for obtaining that evidence, by a 
letter in December of 2007, before the adverse rating that is the 
subject of this appeal.  This letter also informed the Veteran of 
how disability ratings and effective dates are assigned, as 
required by Dingess v. Nicholson, supra.

VA has met its duty to assist the Veteran in developing the 
evidence to support his claim.  The record contains his service 
treatment records and the Veteran was also afforded a VA medical 
examination and opinion, which is likewise contained in the 
record.  Statements of the Veteran and his representatives have 
been associated with the record.  The Veteran has not indicated 
that there are any available additional pertinent records to 
support his claim.

The Board finds that the 2008 Audiometric Report is adequate for 
rating purposes and of significant probative value because the VA 
examiner reviewed pertinent service treatment records, elicited a 
history and gave a thorough audiological examination, took into 
consideration the Veteran's hearing loss symptoms, provided a 
rationale and cited to evidence in the file as support for the 
opinion.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


